Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.     Applicant's submission filed on 9-21-2022 has been entered.	

2.        Claims 1 - 20 are pending.  Claims 1, 3, 8, 10, 15, 17 have been amended.   Claims 1, 8, 15 are independent.    File date is 3-19-2021.  

Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US Patent No. 9,420,108) in view of Yoakum et al. (US PGPUB No. 20170351476).     	

Regarding Claims 1, 8, 15, Bostick discloses a computer-implemented method and a computer system for automatic detection of a need for a breakout virtual meeting and a computer program product for automatic detection of a need for a breakout virtual meeting performing a method, comprising:
a)  receiving a computerized version of a real-time conversation between a plurality of participants of a virtual meeting; (Bostick col 7, ll 11-18: host of conference call typically in charge of real-time conversation, host is main speaker, and chooses date, time and subject of conference call; host conducts setup of conference call utilizing computing device 130a, while participants utilize computing devices 130b-130n to participate in conference call (1-n participants))    
b)  determining whether a breakout virtual meeting is necessary among a subset of the plurality of participants of the virtual meeting; (Bostick col 2, ll 12-18: participants of a large meeting can be broken up into smaller breakout sessions in order to discuss specific topics related to main meeting as smaller more intimate meetings to encourage discussions; such smaller meeting sessions of a larger meeting are commonly known as breakout sessions; col 6, ll 28-31: one or more predefined gestures are detected by way of touch screen display and used to trigger manual commencement and/or ending of a conference call, or the manual merging and/or splitting of breakout sessions; (breakout session initiated due to trigger condition)) and
c)  in response to determining that the breakout virtual meeting is necessary, automatically transmitting an alert indicating that the breakout virtual meeting is necessary among the subset of the plurality of participants of the virtual meeting. (Bostick col 9, ll 4-7: prospective participant analysis program determines ideal persons to be included in each breakout session by providing an analysis of each participant of meeting based on a variety of criteria; col 6, ll 47-55: upon receipt of potential conference call participants (1 - n participants), conference controller automatically commences requested action or transmits list of potential participants to host for host's approval; prior to initiating requested action, configured to notify conference call participants of an upcoming conference or breakout session and allowing participants the option to accept or reject incoming conference call)    

Bostick does not explicitly discloses for b) automatically determining whether a breakout virtual meeting is necessary; and for c) determining a state of in response to automatically determining that the breakout virtual meeting is necessary. 
However, Yoakum discloses: 
b)  automatically determining whether a breakout virtual meeting is necessary based on detecting a sub-discussion in the virtual meeting; and c) determining a state of in response to automatically determining that the breakout virtual meeting is necessary. (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation); ¶ 103, ll 11-15: establish multiple areas within a single multiparty interaction where participants can engage in small-group conversations, such as for breakout sessions during a break in a presentation, or for individual committee meetings during or after a large group meeting)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bostick for b) automatically determining whether a breakout virtual meeting is necessary; and for c) determining a state of in response to automatically determining that the breakout virtual meeting is necessary as taught by Yoakum.  One of ordinary skill in the art would have been motivated to employ the teachings of Yoakum for the benefits achieved from the flexibility of a system enables a determination of a requirement to establish a breakout session associated with a conference session. (Yoakum ¶ 051, ll 1-5)       

Furthermore, for Claim 8, Bostick discloses wherein one or more processors, one or more computer-readable memories, one or more computer- readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing operations. (Bostick col 15, ll 11-19: computer readable program instructions provided to a processor of a computer system or other programmable data processing apparatus, such that instructions, when executed create means for implementing functions/acts specified in flowchart and/or block diagram blocks)

Furthermore, for Claim 15, Bostick discloses wherein one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause the processor to perform operations. (Bostick col 15, ll 11-19: computer readable program instructions provided to a processor of a computer system or other programmable data processing apparatus, such that instructions, when executed create means for implementing functions/acts specified in flowchart and/or block diagram blocks)    

Regarding Claims 2, 9, 16, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8 and the computer program product of claim 15, further comprising:
a)  generating a timestamped speaker log based on the received computerized version of the real-time conversation between the plurality of participants of the virtual meeting; (Bostick col 11, ll 9-24: at Time=1: project leader `A` commences video conference call, wherein all team members `A` through `K` are included; all persons are part of same video conference call; col 11, ll 25-50: at Time=2: conference call is split into two breakout sessions; just prior to Time=2, project leader `A` commences first video conference breakout session; project leader `A` through input on GUI interface initiates conference controller to automatically split group into two breakout sessions; col 11, ll 51-59: at Time=3: conference controller reunites all participants, `A` through `K` back into a singular video conference; project leader, `A` previously created a rule that requires after a specific allotment of time, all conference call participants (breakout call participants) are reunited into a singular conference call)    
b)  calculating, based on the generated timestamped speaking log, a number of unique speakers talking over a set period of time; (Bostick col 5, ll 4-9: rules engine creates a user generated rule limiting the time duration of each breakout session, whereby after expiration of a specified time allotment (set time period), conference controller automatically reunites all breakout session participants back to main conference call) and
c)  comparing the calculated number of unique speakers against a minimum participation parameter to determine whether the breakout virtual meeting is necessary. (Bostick col 11, l 60 - col 12, l 19: during Time=4: conference call split into three individual breakout sessions; conference controller automatically splits group into three independent conference call sessions; after analysis, prospective participant analysis program automatically transmit participants `B` through `K`, respective breakout sessions to conference controller eliminating project leader, `A` review; conference controller, through prospective participant analysis program, establishes participants `B`, `F` and `G` are in one breakout session, C`, `J` and `K` are in a different breakout session while `D`, `E`, `H`, and `I` are in the third breakout session; (set minimum number of participants for each breakout session))    

Regarding Claims 3, 10, 17, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8 and the computer program product of claim 15, further comprising:
a)  receiving a time duration parameter, wherein the received time duration parameter is associated with a maximum duration of the detected sub-discussion in the virtual meeting; (Bostick col 5, ll 4-9: rules engine creates a user generated rule limiting the time duration of each breakout session, whereby after expiration of a specified time allotment (set time period), conference controller automatically reunites all breakout session participants back to main conference call)    
b)  receiving a minimum participation parameter, wherein the received minimum participation parameter is associated with a minimum number of the plurality of participants that need to speak for the virtual meeting to be considered a full-group discussion; (Bostick col 11, l 60 - col 12, l 19: during Time=4: conference call split into three individual breakout sessions; conference controller automatically splits group into three independent conference call sessions; after analysis, prospective participant analysis program automatically transmit participants `B` through `K`, respective breakout sessions to conference controller eliminating project leader, `A` review; conference controller, through prospective participant analysis program, establishes participants `B`, `F` and `G` are in one breakout session, C`, `J` and `K` are in a different breakout session while `D`, `E`, `H`, and `I` are in the third breakout session; (set minimum number of participants for each breakout session))    
c)  determining the detected sub-discussion in the virtual meeting extending beyond a set period of time determined by the received time duration parameter; (Bostick col 5, ll 4-9: rules engine create a user generated rule limiting the time duration of each breakout session, whereby after expiration of a specified time allotment (set time period), conference controller automatically reunites all breakout session participants back to main conference call; (time period extended beyond limit, breakout session terminated))    
d)  determining that the subset of the plurality of participants speaking during the detected sub-discussion is less than the received minimum participation parameter; (Bostick col 11, l 60 - col 12, l 19: during Time=4: conference call split into three individual breakout sessions; conference controller automatically splits group into three independent conference call sessions; after analysis, prospective participant analysis program automatically transmit participants `B` through `K`, respective breakout sessions to conference controller eliminating project leader, `A` review; conference controller 128, through prospective participant analysis program 122, establishes participants `B`, `F` and `G` are in one breakout session, C`, `J` and `K` are in a different breakout session while `D`, `E`, `H`, and `I` are in the third breakout session; (set minimum number of participants for each breakout group)) and 
e)  automatically transmitting the alert to the subset of the plurality of participants including a link to the breakout virtual meeting, wherein the breakout virtual meeting is established in a breakout virtual meeting room that is audio and video insulated from the virtual meeting. (Bostick col 6, ll 47-55: upon receipt of potential conference call participants, conference controller automatically commences requested action or transmits list of potential participants to host for host's approval, prior to initiating requested action; configured to notify conference call participants of an upcoming conference or breakout session and allowing participants option to accept or reject incoming conference call)    

Regarding Claims 4, 11, 18, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8 and the computer program product of claim 15, further comprising:
a)  receiving a breakout action parameter indicating the breakout virtual meeting is automatically created responsive to a breakout condition being met; and b) in response to determining that the breakout virtual meeting is necessary, automatically creating the breakout virtual meeting for the subset of the plurality of participants of the virtual meeting. (Bostick col 6, ll 28-31: one or more predefined gestures are detected by way of touch screen display and used to trigger the manual commencement and/or ending of a conference call, or the manual merging and/or splitting of breakout sessions; (breakout session initiated due to trigger condition); col 2, ll 45-49: automatically predetermines who to invite to particular conference calls, as well as, automatically predetermining who to include in specific breakout sessions of a conference call by providing an analysis of potential participants, based on specific search criteria, user generated rules, as well as personal attributes, such as biographical information and personal affinities)    

Bostick does not explicitly disclose determining a state of in response to automatically determining that the breakout virtual meeting is necessary. 
However, Yoakum discloses wherein determining a state of in response to automatically determining that the breakout virtual meeting is necessary. (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bostick for determining a state of in response to automatically determining that the breakout virtual meeting is necessary as taught by Yoakum.  One of ordinary skill in the art would have been motivated to employ the teachings of Yoakum for the benefits achieved from the flexibility of a system enables a determination of a requirement to establish a breakout session associated with a conference session.  (Yoakum ¶ 051, ll 1-5)

Regarding Claims 5, 12, 19, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8 and the computer program product of claim 15, further comprising:
a)  receiving a breakout action parameter indicating the breakout virtual meeting is automatically suggested responsive to a breakout condition being met; and b) in response to determining that the breakout virtual meeting is necessary, automatically suggesting the breakout virtual meeting for the subset of the plurality of participants of the virtual meeting. (Bostick col 6, ll 28-31: one or more predefined gestures are detected by way of touch screen display and used to trigger the manual commencement and/or ending of a conference call, or the manual merging and/or splitting of breakout sessions; (breakout session initiated due to trigger condition); col 2, ll 45-49: automatically predetermines who to invite to particular conference calls, as well as, automatically predetermining who to include in specific breakout sessions of a conference call by providing an analysis of potential participants, based on specific search criteria, user generated rules, as well as personal attributes, such as biographical information and personal affinities)    

Bostick does not explicitly disclose determining a state of in response to automatically determining that the breakout virtual meeting is necessary. 
However, Yoakum discloses wherein determining a state of in response to automatically determining that the breakout virtual meeting is necessary. (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bostick for determining a state of in response to automatically determining that the breakout virtual meeting is necessary as taught by Yoakum.  One of ordinary skill in the art would have been motivated to employ the teachings of Yoakum for the benefits achieved from the flexibility of a system enables a determination of a requirement to establish a breakout session associated with a conference session.  (Yoakum ¶ 051, ll 1-5)

Regarding Claims 6, 13, 20, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8 and the computer program product of claim 15, further comprising: receiving a breakout decision parameter, wherein the received breakout decision parameter is associated with identifying at least one decision maker responsible for determining whether the subset of the plurality of participants is sent to the breakout virtual meeting, wherein the received breakout decision parameter is selected from the group consisting of: a host of the virtual meeting, the subset of the plurality of participants, and a majority vote by the plurality of participants. (Bostick col 6, ll 47-55: upon receipt of potential conference call participants, conference controller automatically commences requested action or transmits list of potential participants to host for host's approval, prior to initiating requested action; configured to notify conference call participants of an upcoming conference or breakout session and allowing participants option to accept or reject incoming conference call; (selected: a host of virtual meeting))    

Regarding Claims 7, 14, Bostick-Yoakum discloses the method of claim 1 and the computer system of claim 8, further comprising: receiving at least one configurable parameter, wherein the received at least one configurable parameter is selected from the group consisting of: a time duration parameter, a minimum participation parameter, an alert mechanism parameter, a breakout action parameter, and a breakout decision parameter. (Bostick col 2, ll 45-49: automatically predetermines who to invite to particular conference calls, as well as, automatically predetermining who to include in specific breakout sessions of conference call by providing an analysis of potential participants, based on specific search criteria, user generated rules, as well as personal attributes, such as biographical information and personal affinities; (selected: minimum participants parameter))    

Response to Arguments
5.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 9-21-2022, with respect to the rejection under Bostick in view of Haveliwala have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bostick in view of Yoakum.

A.  Applicant argues on page 12 of Remarks:    ...   “automatically determining whether a breakout virtual meeting is necessary among a subset of the plurality of participants of the virtual meeting,”   ...   . 

    The Examiner respectfully disagrees. Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation); ¶ 103, ll 11-15: establish multiple areas within a single multiparty interaction where participants can engage in small-group conversations, such as for breakout sessions during a break in a presentation, or for individual committee meetings during or after a large group meeting) 
    And, Bostick discloses a determination the requirement and the placement of meeting participants into breakout rooms.  (Bostick col 2, ll 12-18: participants of a large meeting can be broken up into smaller breakout sessions in order to discuss specific topics related to main meeting as smaller more intimate meetings to encourage discussions; such smaller meeting sessions of a larger meeting are commonly known as breakout sessions; col 6, ll 28-31: one or more predefined gestures are detected by way of touch screen display and used to trigger manual commencement and/or ending of a conference call, or the manual merging and/or splitting of breakout sessions; (breakout session initiated due to trigger condition))

B.  Applicant argues on page 12 of Remarks:    ...   “automatically determining whether a breakout virtual meeting is necessary,”    ...   . 

    The Examiner respectfully disagrees.  Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation)) 

C.  Applicant argues on page 12 of Remarks:    ...   enabling automatic assignment of attendees to breakout rooms is not equivalent to “automatically determining whether a breakout virtual meeting is necessary,”   ...   . 

    The Examiner respectfully disagrees.  Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation))  

D.  Applicant argues on page 13 of Remarks:    ...   Haveliwala clearly fails to teach “automatically determining whether a breakout virtual meeting is necessary,’ and further, wherein the automatic determination is “based on detecting a sub-discussion in the virtual meeting,”   ...   . 

    The Examiner respectfully disagrees.  Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation)) 

E.  Applicant argues on page 13 of Remarks:    ...   Bostik is silent on the feature of “automatically determining whether a breakout virtual meeting is necessary among a subset of the plurality of participants of the virtual meeting based on detecting a sub-discussion in the virtual meeting,”   ...   . 

    The Examiner respectfully disagrees.  Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group as stated above.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation))

F.  Applicant argues on page 13 of Remarks:    ...   Applicant submits that teaching “limiting the duration of each breakout session,” does not disclose “detecting a sub-discussion in the virtual meeting,”   ...   . 

    The Examiner respectfully disagrees.  Yoakum discloses a determination of a requirement for a breakout session for a smaller discussion group based upon the discussion within the larger discussion group.  (Yoakum ¶ 051, ll 1-5: people electronically attending a presentation, conference, or other virtual multiparty interaction often have a need to have a sidebar interaction (analogous to breakout room) among a small subset of participants while still observing but not disturbing the overall larger interaction (i.e. determine a need to have a breakout room); ¶ 170, ll 11-17: a participant JY, represented by an icon in the presentation area, selecting the partition tool (e.g. in conjunction with a request that one or more participants in the audience area form a breakout group to discuss an issue raised during the participant JY's presentation); ¶ 103, ll 11-15: establish multiple areas within a single multiparty interaction where participants can engage in small-group conversations, such as for breakout sessions during a break in a presentation, or for individual committee meetings during or after a large group meeting)

G.  Applicant argues on page 13 of Remarks:    ...   Applicant submits that independent claim 1 is patentable over the Bostick and Haveliwala references. For similar reasons, amended independent claims 8 and 15 are also patentable over the Bostick reference.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 15, which have similar limitations as independent claim 1.   

H.  Applicant argues on page 14 of Remarks: The other claims are dependent from one of the independent claims (i.e., claims 1, 8, or 15) discussed above, and are therefore believed patentable for at least the same reasons.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYUNG H SHIN/                                                                                                         11-21-2022Primary Examiner, Art Unit 2452